EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claims: Please replace claims 1, 8, 10, 13, 15, 17-20 with amended claims 1, 8, 10, 13, 15, 17-20.
















responsive to receiving a plurality of original visualizations from a user:
creating, by one or more computer processors, one or more visualization groups in the business analytic application of a device; and
 	calculating, by the one or more computer processors, a strength score for each visualization group of the one or more visualization groups comprising: 
calculating, by the one or more computer processors, a relationship strength score for said each visualization group of the one or more visualization groups; 
calculating, by the one or more computer processors, a column strength score for said each visualization group of the one or more visualization groups; and 
calculating, by the one or more computer processors, the strength score for said each visualization group of the one or more visualization groups based upon the relationship strength score and the column strength score; 
responsive to the strength score for said each visualization group of the one or more visualization groups meeting a minimum threshold score, generating, by the one or more computer processors, one or more recommended visualizations, wherein the one or more recommended visualizations are combinations of the plurality of original visualizations in the business analytic application; and 


8. (currently amended) A computer program product for combining visualizations in a business analytic application, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to:
responsive to receiving a plurality of original visualizations from a user:
create one or more visualization groups in the business analytic application of a device; and 
calculate a strength score for each visualization group of the one or more visualization groups comprising: 
calculate a relationship strength score for said each visualization group of the one or more visualization groups; 
calculate a column strength score for said each visualization group of the one or more visualization groups; and 
calculate the strength score for said each visualization group of the one or more visualization groups based upon the relationship strength score and the column strength score; 
responsive to the strength score for said each visualization group of the one or more visualization groups meeting a minimum threshold score, generate one or more recommended visualizations, wherein the one or more  in the business analytic application; and
 send the one or more recommended visualizations to the user.  

10. (currently amended) The computer program product of claim 8, wherein calculating the relationship strength score for each visualization group of the one or more visualization groups further comprises one or more of the 

13. (Currently Amended) The computer program product of claim 12, wherein determining that the one or more excess columns in each visualization group of the one or more visualization groups meeting the minimum threshold score can be reduced further comprises one or more of the 

15. (Currently Amended) A computer system for combining visualizations in a business analytic application, the computer system comprising: 
one or more computer processors;
 one or more computer readable storage media; and
 program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions including instructions to: 
responsive to receiving a plurality of original visualizations from a user:
create one or more visualization groups in the business analytic application of a device; and
calculate a strength score for each visualization group of the one or more visualization groups comprising:
calculate a relationship strength score for said each visualization group of the one or more visualization groups; 
calculate a column strength score for said each visualization group of the one or more visualization groups; and 
calculate the strength score for said each visualization group of the one or more visualization groups based upon the relationship strength score and the column strength score;
said each visualization group of the one or more visualization groups meeting a minimum threshold score, generate one or more recommended visualizations, wherein the one or more recommended visualizations are combinations of the plurality of original visualizations in the business analytic application; and
send the one or more recommended visualizations to the user.  

17. (Currently Amended) The computer system of claim 15, wherein calculating the relationship strength score for each visualization group of the one or more visualization groups further comprises one or more of the 

18. (Currently Amended) The computer system of claim 15, wherein calculating the column strength score for each visualization group of the one or more visualization groups further comprises one or more of the 

19. (Currently Amended) The computer system of claim 15, wherein generating the one or more recommended visualizations comprises one or more of the 
















Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of the record teaches wherein:
responsive to receiving a plurality of original visualizations from a user: create one or more visualization groups in the business analytic application of a device; and calculate a strength score for each visualization group of the one or more visualization groups comprising: calculate a relationship strength score for each visualization group of the one or more visualization groups; calculate a column strength score for each visualization group of the one or more visualization groups; and calculate the strength score for each visualization group of the one or more visualization groups based upon the relationship strength score and the column strength score; responsive to the strength score for each visualization group of the one or more visualization groups meeting a minimum threshold score, generate one or more recommended visualizations, wherein the one or more recommended visualizations are combinations of the plurality of original visualizations in the business analytic application; and send the one or more recommended visualizations to the user (as recited in claims 1, 8, 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169